Citation Nr: 1123063	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  07-27 774A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for mood disorder with anxiety and depression.

2.  Entitlement to a rating higher than 20 percent for a low back sprain.

3.  Entitlement to a rating higher than 10 percent for a right elbow strain.

4.  Entitlement to a rating higher than 10 percent for a left elbow strain.

5.  Entitlement to a rating higher than 10 percent for a neck ligament sprain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1976 to June 1979.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claims for a rating higher than 30 percent for his mood disorder with anxiety and depression, a rating higher than 10 percent for his low back sprain, a rating higher than 0 percent for his upper back (neck) ligament sprain, and ratings higher than 0 percent for his right and left elbow strains.

In another decision since issued in May 2007 during the pendency of the appeal, however, the RO increased the ratings for the low back sprain from 10 to 20 percent and for the neck ligament and right and left elbow strains from 0 to 10 percent.  The RO also made these rating increases retroactively effective from July 3, 2006, the date of receipt of the Veteran's claims for higher ratings for these disabilities.  He has continued to appeal, requesting even higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed he is seeking the highest possible ratings for these disabilities, absent any express indication to the contrary).

Because they require further development before being decided, the Board is remanding these claims to the RO via the Appeals Management Center (AMC) in Washington, DC.



REMAND

The RO's May 2007 decision increasing the ratings for most of the disabilities at issue was based primarily on the results of a September 2006 VA examination, which was nearly 5 years ago.  The Veteran therefore needs to be reexamined to reassess the severity of his service-connected disabilities, especially since his most recent VA outpatient treatment records also only date up to September 2006, so are equally as old.  Moreover, he specifically alleged in his substantive appeal (on VA Form 9) since submitted in September 2007 that his disabilities are "more severe than the evaluation suggests."  When, as here, a Veteran claims that his conditions are worse than when last rated or examined, and the available evidence is too old for a proper evaluation of his disabilities, including insofar as assessing their current severity, VA's duty to assist includes providing him new examinations.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also 38 C.F.R. § 3.327(a) (2010) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of Veteran's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, too, Green v. Derwinski, 1 Vet. App. 121 (1991) and VAOPGCPREC 11-95 (April 7, 1995).


Accordingly, the claims are REMANDED for the following additional development and consideration:

1.  Ask the Veteran whether he has received any additional evaluation or treatment for his 
service-connected disabilities at issue since September 2006, either from VA or elsewhere (privately, etc.).  If he has, attempt to obtain these additional records.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  After receiving any additional evidence, schedule additional VA compensation examinations (orthopedic and psychiatric) to reassess the severity of his disabilities.  All diagnostic testing and evaluation needed to make these determinations should be performed, and all clinical findings reported in detail.

As well, the examiners should review the claims file for the pertinent medical and other history, including a complete copy of this remand.

(a) When reassessing the severity of the low back and neck disabilities, the examiner must specify the range of motion on forward flexion, backward extension, left and right lateral flexion (side bending), and left and right rotation (twisting).  

These ranges of motion should be measured in degrees, with normal range of motion additionally indicated for comparison.

If motion is so restricted that there is what amounts to ankylosis, favorable or unfavorable, then this must be expressly indicated.

The examiner must also determine whether there are objective clinical indications of pain/painful motion, weakened movement, premature/excess fatigability, or incoordination and, if feasible, these determinations should be expressed in terms of the degree of additional range-of-motion loss due to such factors.  This includes instances when these symptoms "flare- up" or when the lumbar or cervical spine is subject to prolonged, repetitive motion over a period of time.  And this determination also should be portrayed, if feasible, in terms of the degree of additional range of motion lost due to these factors.

(b) When reassessing the severity of the right and left elbow disabilities, the examiner should also indicate whether there is evidence of pain or painful motion, weakness, premature/excess fatigability, incoordination, etc.  This includes indicating whether the Veteran has additional functional impairment in his elbows as a consequence of these several factors, such as additional limitation of motion above and beyond that shown on examination, such as during prolonged, repetitive use or when his symptoms are most problematic ("flare ups").

And, if possible, the examiner(s) should try and quantify the amount of this additional impairment, such as by specifying the additional restriction in motion, for all orthopedic disabilities.  DeLuca v. Brown, 8 Vet. App. 202, 206-07; 38 C.F.R. §§ 4.40, 4.45, and 4.59.

(c)  When reassessing the severity of the Veteran's mood disorder with anxiety and depression, the examiner should set forth in the examination report all examination findings and the complete rationale for any conclusions reached.  The examiner should assign a Global Assessment of Functioning (GAF) score, explain what the score means, and denote what measure of the score is specifically attributable to the service-connected mood disorder with anxiety and depression versus other unrelated factors, whether physical or mental.

The examination report should include a detailed account of all pathology found to be present and attributable to this service-connected disability.


The Veteran is hereby advised that failure to report for these scheduled VA examinations, without good cause, will have detrimental consequences on these pending claims for higher ratings for these disabilities.  

The examinations should include any and all diagnostic testing or evaluation deemed necessary.

3.  Then readjudicate these increased-rating claims in light of all additional evidence.  If higher ratings are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


